
	
		II
		112th CONGRESS
		1st Session
		S. 486
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Whitehouse (for
			 himself, Mr. Reed,
			 Mr. Merkley, Mr. Sanders, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to enhance
		  protections for members of the uniformed services relating to mortgages,
		  mortgage foreclosure, and eviction, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Servicemembers from
			 Mortgage Abuses Act of 2011.
		2.Enhanced
			 protections for members of uniformed services relating to mortgages, mortgage
			 foreclosure, and eviction
			(a)Extended period
			 of protections
				(1)Stay of
			 proceedings and period of adjustment of obligations relating to real or
			 personal propertySection 303(b) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533(b)) is amended by striking within 9
			 months and inserting within 24 months.
				(2)Period of
			 relief from sale, foreclosure, or seizureSection 303(c) of such
			 Act (50 U.S.C. App. 533(c)) is amended by striking within 9
			 months and inserting within 24 months.
				(3)Repeal of
			 sunsetSubsection (c) of section 2203 of the Housing and Economic
			 Recovery Act of 2008 (50 U.S.C. App. 533 note) is amended to read as
			 follows:
					
						(c)Effective
				dateThe amendments made by subsection (a) shall take effect on
				the date of the enactment of this
				Act.
						.
				(b)Increased
			 criminal penalties
				(1)Felony for
			 unlawful eviction or distress
					(A)In
			 generalSection 301(c) of such Act (50 U.S.C. App. 531(c)) is
			 amended by striking not more than one year and inserting
			 not more than two years.
					(B)Clerical
			 amendmentSuch section is further amended, in the heading, by
			 striking Misdemeanor and inserting
			 Felony.
					(2)Felony for
			 unlawful sale, foreclosure, or seizure
					(A)In
			 generalSection 303(d) of such Act (50 U.S.C. App. 533(d)) is
			 amended by striking not more than one year and inserting
			 not more than two years.
					(B)Clerical
			 amendmentSuch section is further amended, in the heading, by
			 striking Misdemeanor and inserting
			 Felony.
					(3)Review of
			 Federal Sentencing GuidelinesPursuant to the authority under
			 section 994 of title 28, United States Code, the United States Sentencing
			 Commission shall review the Federal Sentencing Guidelines and policy statements
			 applicable to offenses under section 301(c) and 303(d) of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 531(c) and 53(d)) to reflect the amendments
			 made by paragraphs (1) and (2) of this subsection.
				(c)Increased civil
			 penalties generallySection 801(b)(3) of such Act (50 U.S.C. App.
			 597(b)(3)) is amended—
				(1)in subparagraph
			 (A), by striking $55,000 and inserting $110,000;
			 and
				(2)in subparagraph
			 (B), by striking $110,000 and inserting
			 $220,000.
				
